Title: Notes on Debates, 19 February 1783
From: Madison, James
To: 


No. IX
Wednesday February 19.
The motion made yesterday by Mr. Hamilton for opening the doors of Congress when the subject of finances should be under debate was negatived, Penna. alone being ay.
A motion was made by Mr. Hamilton seconded by Mr. Bland to postpone the clause of the report made by Come. of the whole for altering the Impost, viz, the clause limiting its duration to 25 years, in order to substitute a proposition declaring it to be inexpedient to limit the period of its duration: first because it ought to be commensurate to the duration of the debt. 2dly. because it was improper in the present stage of the business, and all the limitation of which it wd. admit had been defined in the Resolutions of  1782.
Mr. Hamilton said in support of his motion that it was in vain to attempt to gain the concurrence of the States by removing the objections publickly assigned by them against the Impost, that these were the ostensible & not the true objections: that the true objection on the part of R. I. was the interference of the impost with the opportunity afforded by their situation of levying contributions on Cont. &c which rcd. foreign supplies through the ports of R. I: that the true objection on the part of Va. was her having little share in the debts due from the U. S. to which the impost would be applied; that a removal of the avowed objections would not therefore, remove the obstructions whilst it would admit on the part of Congs. that their first recommendation went beyond the absolute exigences of the public; that Congs. having taken a proper ground at first, ought to maintain it till time should convince the States of the propriety of the measure.
Mr. Bland said that as the debt had been contracted by Congress with the concurrence of the States, and Congs was looked to for payment by the public creditors, it was justifiable & requisite in them to pursue such means as would be adequate to the discharge of the debt: & that the means would not be adequate if limited in duration to a period within which no calculations had shewn that the debt wd. be discharged.
on the motion the States were N. Hamshire divided—Masts. no. R. Island ay Cont. divd. N. York. ay. N. Jersey ay. Pena. ay. Virga. no [Mr. Bland ay] N. Carolina ay. S. Carolina ay. Mr. Rutlidge said he voted for postponing not in order to agree to Mr. Hamiltons motion but to move & he accordingly renewed the motion, made in the Come. of the whole; viz that the Impost should be appropriated exclusively to the army. This motion was seconded by Mr. Lee
Mr. Hamilton opposed the motion strenuously, declared that as a friend to the army as well as to the other Creditors & to the public at large he could never assent to such a partial dispensation of Justice; that the different States being differently attached to different branches of the public debt would never concur in establishg a fund wch. was not extended to every branch; that it was impolitic to divide the interests of the civil & military Creditors, whose joint efforts in the States would be necessary to prevail on them to adopt a general revenue.
Mr. Mercer favored the measure as necessary to satisfy the army & to avert the consequences which would result from their disappointment on this subject: he pronounced that the Army would not disband until satisfactory provision should be made, & that this was the only attainable provision; But he reprobated the doctrine of a permanent debt supported by a general & permanent revenue & said that it would be good policy to separate instead of cementing the interest of the Army & the other public creditors, insinuating that the claims of the latter were not supported by justice & that the loan office certificates ought to be revised.
Mr. Fitzimmons observed that it was unnecessary to make a separate appropriation of the Impost to one particular debt, since if other funds sd. be superadded, there would be more simplicity & equal propriety in an aggregate fund for the aggregate debt funded: and that if no other funds should be superadded it wd. be unjust & impolitic: that the States whose Citizens were the chief creditors of the U. S. wd. never concur in such measure; that the mercantile interest which comprehended the chief Creditors of Pena. had by their influence obtained the prompt & full concurrence of that State in the Impost; and if that influence were excluded the State wd. repeal its law: He concurred with those who hoped the army wd. not disband unless provision sd. be made for doing them justice
Mr. Lee contended that as eve[r]ybody felt and acknowledged the force of the demands of the army, an appropriation of the Impost to them wd. recommend it to all the States: that distinct & specific appropriations of distinct revenues was the only true System of finance, and was the practice of all other nations who were enlightened on this subject; that the army had not only more merit than the mercantile creditors; but that the latter would be more able on a return of peace to return to the business which would support them.
Mr Madison said that if other funds were to be superadded as the gentleman [Mr. Rutledge] who made the motion admitted, it was at least premature to make the appropriation in question; that it wd. be best to wait till all the funds were agreed upon & then appropriate them respectively to those debts to which they sd. be best fitted; that it was probable the impost would be judged best adapted to the foreign debt; as the foreign Creditors could not like the domestic ever recur to particular States for separate payments, and that as this wd. be a revenue little felt, it would be prudent to assign it to those for whom the States wd. care least, leaving more obnoxious revenues for those Creditors who wd. excite the sympathy of their Countrymen and cd stimulate them to do justice.
Mr. Williamson was agst. the motion; said he did not wish the army to disband untill proper provision should be made for them; that if force sd. be necessary to excite justice, the sooner force were applied the better.
Mr. Wilson was against the motion of Mr. Rutlidge, observed that no instance occured in the British history of finance in which distinct appropriations had been made to distinct debts already contracted; that a consolidation of funds had been the result of experience; that an aggregate fund was more simple & would be most convenient: that the interest of the whole funded debt ought to be paid before the principal of any part of it; and therefore in case of surplus of the impost beyond the interest of the army debt, it ought at any rate to be applied to the interest of the other debts, and not, as the motion proposed, to the principal of the army debt. He was fully of opinion that such a motion wd. defeat itself, that by dividing the interest of the civil from that of the military Creditors provision for the latter would be frustrated.
on the question on Mr. Rutledge’s motion the States were N.H. no Mas: no. Cont. no. N.J. no. Virga. no. [Mr. Lee & Mr. Mercer ay]. N.C. no. S. Carolina ay
On the clause reported by the Come: of the whole in favor of limiting the impost to 25. years the States were N.H. ay Mas: ay Cont. divd.
   
   Cont. [Mr. Dyer ay, Mr. Wolcot no].

 N.Y. no. N.J. no. Pa. ay
   
   Pa. [Mr. Wilson & Fitzsimmons no.]

 Va. ay [Mr. Bland no] N. Carolina ay. S. Carolina ay. So the question was lost
On the question whether the appointment of Collectors of the Impost shall be left to the States, the Collectors to be under the controul of & amenable to Congs. there were 7 ays—N.Y. & Pena. being no & N.J. divided.
